—Order unanimously affirmed with costs, in accordance with the following memorandum: Defendants moved to dismiss the complaint upon various grounds under CPLR 3211. The court granted the motion stating that it lacked jurisdiction over the subject matter of the action. The complaint alleges fraud and negligence in the administration of the estate of Howard R. Hughes, Jr. Even if the court had subject matter jurisdiction to entertain this action, the complaint was properly dismissed since it fails to state a cause of action. Plaintiffs have not alleged that they are distributees of the estate or that they have any other interest therein. In fact, they unsuccessfully litigated that issue in the Texas courts *1007and exhausted their rights on appeal when the United States Supreme Court denied certiorari (Ganoe v Neff, — US —, 90 L Ed 2d 696). Lacking any interest in the estate, plaintiffs can claim neither damage nor breach of duty owing to them by reason of any fraud or negligence in its administration. (Appeal from order of Supreme Court, Erie County, Easier, J.— summary judgment.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.